OPINION — AG — ** LIEN — SURFACE RIGHTS ** WHERE AN OWNER OF A MINERAL INTEREST HAS CREATED A LEASEHOLD FOR OIL AND GAS PURPOSES, A STATUTORY LIEN CAN ATTACH ONLY TO SUCH LEASEHOLD INTEREST. A SURFACE INTEREST, FROM WHICH ALL MINERAL OWNERSHIP HAS BEEN SEVERED IS 'NOT' SUBJECT TO A LIEN UNDER THE TERMS OF 42 Ohio St. 144 [42-144], 42 Ohio St. 145 [42-145] AND 42 Ohio St. 146 [42-146] (MINES AND MINERALS, ROYALTY INTERESTS, OVERRIDING ROYALTY INTERESTS, CONTRACT, LABOR OR SERVICES, MATERIALS) CITE: 42 Ohio St. 144 [42-144] (BETTY ELROD HUNTER)